Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This non-final action is in response to applicant’s amendment of 14 March 2022.  Claims 48, 50-56, 58-62 and 64-67 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 48, 50-56, 58-62 and 64-67 under 35 USC 101 has been fully considered but are not persuasive.  
Specifically, applicant argues that the present claims recite patentable subject matter, at least because the recited sensors are not operating according to their "well understood, routine" behavior as allegedly recited in the claims as previously presented, because the various data collected by the system and the calculations performed by the system allow for monitoring performance of the equipment and adjusting operation of the equipment based on the performance. The claims as presented no longer encompass "a person looking at data collected and forming a simple judgment" as alleged in the Office Action. Rather, the claim recites that the controller uses data from multiple sensors and includes programmable logic to determine "a cycle time and an amount of earthen material gathered in each current digging cycle and with data from the current 0150672\0008\595118.v 1-3/14/22 App. No. 15/833,998Attorney Docket No. 459-US-DIV3and past digging cycles to monitor performance of the earth working equipment," which does not encompass a mere "judgment" performed by a human observer.
The examiner has carefully considered applicants arguments but respectfully disagrees.  While the claims recite a controller uses data from multiple sensors to determine a cycle time and an amount of earth material gathered in a current digging cycle with data from the current digging cycle and past digging cycles, the examiner contends that if given the current information from the multiple sensors and past digging cycles, a person could, either mentally or using pen and paper, make such calculations so as to determine the a cycle time and an amount of earthen material gathered.  The use of a controller merely describes how to generally “apply” the abstract idea in a generic or general purpose vehicle control environment.  The controller is recited at a high level of generality and merely automates the determining step.  As such, the use of a controller to automate determinations that could be done in the human mind (if given the information) does not integrate the abstract idea into practical application.  
 Applicant further argues that insofar as the claims are alleged to recite a judicial exception (which Applicant does not concede), any such exception is integrated into the practical application of determining a cycle time and/or an amount of earthen material gathered, as well as providing for adjustment of the earth working equipment, for example based on a determined performance of the earth working equipment. These features are not mere "extra-solution activity," but do impose meaningful limits on any alleged abstract idea by necessarily tying the idea to performance of the earth working equipment and adjustment thereof.
The examiner has carefully considered applicants arguments but respectfully disagrees.  As discussed above, the determination of a cycle time and/or an amount of earthen material gathered, are steps that can practically be performed in the human mind.  Moreover, while the applicant argues that the adjusting of the earth working equipment based on such determination is integration into practical application, the Examiner respectfully disagrees.  Specifically, the Examiner notes that it is not the claim does not have to be interpreted that the controller is performing such adjustment or that such adjustment is automatically performed based on the determination.  Instead, the claim recites that the human machine interface (which is broadly interpreted as a vehicle display or the like) merely provides the monitored performance (which is based at least partially on the determined cycle time and the amount of earthen material gathered) in order that the earth working equipment can be adjusted.  Under the broadest reasonable interpretation, this limitation can be interpreted as the displaying of the performance information which can then be observed by a human operator who then adjusts the earth working equipment based on the displayed performance information.  This limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim.  See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).  
Still further, applicant argues Applicant respectfully notes that the recited sensors are not recited merely as performing any "well-understood, routine, and conventional" operations that typically would be associated with such sensors. For example, one of skill in the art would not consider determining an amount of material gathered and/or a cycle time to be the "well-understood, routine, and conventional" operation of an accelerometer, inclinometer, or combinations thereof as recited in the claims.
The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Specifically, the Examiner contends that data coming from an accelerometer and or an inclinometer could be used to determine a cycle time and/or an amount of earthen material gathered.  Moreover, the examiner contents that the “first electronic sensor” is recited generically and could be any number of known sensors, such as a camera, lidar sensor, ultrasonic sensor, etc., that could easily be used, and would be known, to determine an amount of earthen material gathered.  Moreover, the claims recite that the controller is using data collected by such sensors (the first and the second electronic sensors) to make such determination of the cycle time and the amount of earthen material gathered.  Thus, the sensors are merely being used to collect data, which is then processed by a controller (presumably using control logic such as an algorithm of the like) to make the claimed determinations.  As such, the Examiner respectfully disagrees that the use of the claimed sensors to collect data which is then used to determine a cycle time and/or an amount of earthen material gathered would be “well-understood, routine and conventional” operation for such sensors.  
Based on the foregoing, the examiner respectfully disagrees with applicant’s arguments to claims 48, 50-56, 58-62 and 64-67, and the rejection of such claims under 35 USC 101 is maintained herein.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48, 50-56, 58-62 and 64-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis of claim 48
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 48 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 48 fall within one of the statutory categories?  Yes.  The claim is directed toward a system comprising and earth working equipment; a first electronic sensor; a second electronic sensor; a computer-readable storage medium, a controller and a human machine interface (a machine) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 48 recites the limitation “…using data from the first and second sensors ….to determine: a cycle time; and an amount of earthen material gathered in each current digging cycle and with data from the current and past digging cycles to monitor performance of the earth working equipment.  This limitation is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of a person using the data collected from a first and second electronic sensor and data from past digging cycles to calculate a cycle time and an amount of earthen material gathered in each current digging cycle, and mentally making an observation of the performance of the earth working equipment based on the calculations.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person having received the data from the sensors and the past digging cycles could make such calculations, either using pen and paper or mentally.  The mere nominal recitation that the transmission is being executed by a controller does not take the limitation out of the mental process grouping.  Notably, the claim does not positively recite any limitations regarding actual use of the performance or the cycle time or the amount of earthen material by a controller to control or adjusting the vehicle in a specific manner. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 48 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The claim further recites that data is collected from the first and second electronic sensors, that data is collected from a computer readable storage for current and past digging cycles, and that the performance of the earth working equipment is provided by a machine human interface to adjust the use of the earth working equipment. The collecting of data from the first and second electronic sensor and the data for current and past digging cycles is recited at a high level of generality (i.e., as a general means of gathering data from  sensors secured to a bucket of an earth working machine and from computer readable storage), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Further, the displaying/providing of the performance on a human machine interface represents extra-solution activity because it is a mere nominal or tangential addition to the claim.  See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).  
  Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of determining are performed by a “controller”, i.e. a processor.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 48 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim recites the additional limitations of an earth working equipment comprising a bucket for holding earthen material, the bucket including a digging edge and wear parts secured to the digging edge; a first electronic sensor secured to the bucket and having a clear line of sight to an amount of earthen material gathered regardless of how the at least one earth working equipment orients; a second electronic sensor secured to the bucket comprising an accelerometer and/or an inclinometer; a computer-readable storage storing fill data for current and past digging cycles; a controller and a human machine interface configured to provide the performance of the earth working equipment.  The use of earth working equipment comprising a bucket with a digging edge and wear parts to collect/hold earth material is a well WURC activity for such earth working equipment.  The use of a first and second electronic sensor attached to said bucket to collect data is also WURC activity performed by a sensor. A computer-readable storage to store data is WURC activity for a computer readable storage.  A human machine interface to provide/display analyzed performance data is WURC activity for a human machine interface. Moreover, determining, using data collected by sensors and retrieved from a computer readable storage are fundamental, i.e. WURC, activities performed by controller, such as the controller in claim 48.  Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.
CONCLUSION
Thus, since claim 48 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 48 is directed towards non-statutory subject matter.
Dependent claims 50-56, 58-62 and 64-67 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 50, the additional limitation of the determined amount of earthen material gathered includes a percentage of the bucket that is filled during each digging cycle, covers performance of the mind using a similar analysis to claim 48 above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519. The examiner can normally be reached Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s director, James Trammell can be reached on 571-272-6712. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNE MARIE ANTONUCCI
Supervisory Patent Examiner
Art Unit 3666A



/ANNE MARIE ANTONUCCI/           Supervisory Patent Examiner, Art Unit 3666